Case 1:19-cv-04977-JPC Document 52-6 Filed 09/12/19 Page 1 of 12




                     EXHIBIT 6
   Case 1:19-cv-04977-JPC Document 52-6 Filed 09/12/19 Page 2 of 12
    Case 1:08-cv-01571-LAP Document 10-5 Filed 05/12/08 Page 1 of 11




                             EXHIBIT D

                    To the Declaration of Joan Hansen
in Support of Defendants’ Motion To Dismiss the First Amended Complaint
Case 1:19-cv-04977-JPC Document 52-6 Filed 09/12/19 Page 3 of 12
 Case 1:08-cv-01571-LAP Document 10-5 Filed 05/12/08 Page 2 of 11
Case 1:19-cv-04977-JPC Document 52-6 Filed 09/12/19 Page 4 of 12
 Case 1:08-cv-01571-LAP Document 10-5 Filed 05/12/08 Page 3 of 11




            REDACTED

          REDACTED
Case 1:19-cv-04977-JPC Document 52-6 Filed 09/12/19 Page 5 of 12
 Case 1:08-cv-01571-LAP Document 10-5 Filed 05/12/08 Page 4 of 11
Case 1:19-cv-04977-JPC Document 52-6 Filed 09/12/19 Page 6 of 12
 Case 1:08-cv-01571-LAP Document 10-5 Filed 05/12/08 Page 5 of 11




                    REDACTED

           REDACTED
Case 1:19-cv-04977-JPC Document 52-6 Filed 09/12/19 Page 7 of 12
 Case 1:08-cv-01571-LAP Document 10-5 Filed 05/12/08 Page 6 of 11
Case 1:19-cv-04977-JPC Document 52-6 Filed 09/12/19 Page 8 of 12
 Case 1:08-cv-01571-LAP Document 10-5 Filed 05/12/08 Page 7 of 11




                 REDACTED

              REDACTED
Case 1:19-cv-04977-JPC Document 52-6 Filed 09/12/19 Page 9 of 12
 Case 1:08-cv-01571-LAP Document 10-5 Filed 05/12/08 Page 8 of 11
Case 1:19-cv-04977-JPC Document 52-6 Filed 09/12/19 Page 10 of 12
  Case 1:08-cv-01571-LAP Document 10-5 Filed 05/12/08 Page 9 of 11




                               REDACTED

                 REDACTED
Case 1:19-cv-04977-JPC Document 52-6 Filed 09/12/19 Page 11 of 12
 Case 1:08-cv-01571-LAP Document 10-5 Filed 05/12/08 Page 10 of 11
Case 1:19-cv-04977-JPC Document 52-6 Filed 09/12/19 Page 12 of 12
 Case 1:08-cv-01571-LAP Document 10-5 Filed 05/12/08 Page 11 of 11




                                REDACTED

                    REDACTED
